 1   McGREGOR W. SCOTT
     United States Attorney
 2   JESSICA A. MASSEY
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:18-CR-00172-LJO-SKO

12                                       Plaintiff,      PRELIMINARY ORDER OF FORFEITURE

13                               v.

14    RIQUEZ RODGER RODRIGUEZ,

15                                       Defendant.

16

17           Based upon the plea agreement entered into between United States of America and

18   defendant Riquez Rodger Rodriguez, it is hereby ORDERED, ADJUDGED and DECREED as

19   follows:

20           1.        Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), defendant Riquez Rodger

21   Rodriguez’s interest in the following property shall be condemned and forfeited to the United

22   States of America, to be disposed of according to law:

23                     a. KelTec, Model: P3AT, .380 caliber pistol, serial number JKZ57;

24                     b. 7.62 caliber weapon made from a rifle, IZHMASH, Model SVD, serial number

25                         58896; and

26                     c. All associated magazines and ammunition.

27           2.        The above-listed assets were involved in or used in a knowing violation of 18

28   U.S.C. § 922(g)(1).
     PRELIMINARY ORDER OF FORFEITURE                     1
 1           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 2   to seize the above-listed property. The aforementioned property shall be seized and held by

 3   Bureau of Alcohol, Tobacco, Firearms and Explosives in its secure custody and control.

 4           4.        a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

 5   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

 6   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

 7   manner as the Attorney General may direct shall be posted for at least 30 consecutive days on the

 8   official internet government forfeiture site www.forfeiture.gov. The United States may also, to

 9   the extent practicable, provide direct written notice to any person known to have alleged an

10   interest in the property that is the subject of the order of forfeiture as a substitute for published

11   notice as to those persons so notified.

12                     b. This notice shall state that any person, other than the defendant, asserting a

13   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

14   days from the first day of publication of the Notice of Forfeiture posted on the official

15   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

16   whichever is earlier.

17           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

18   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

19   2461(c), in which all interests will be addressed.

20
     IT IS SO ORDERED.
21

22       Dated:      November 7, 2019                            /s/ Lawrence J. O’Neill _____
                                                       UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                        2
